Citation Nr: 0310084	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right ankle, status post right distal fibular fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for bunions.

3.  Entitlement to an initial compensable rating for 
bilateral hallux valgus.

4.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.  

5.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.  

6.  Entitlement to service connection for left ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1988, 
and from September 1997 to June 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO granted service connection for 
right ankle, status post right distal fibular fracture; 
bunions; and bilateral hallux valgus; and denied service 
connection for bilateral hearing loss; patellofemoral 
syndrome of the right knee; patellofemoral syndrome of the 
left knee; and left ankle strain.  The veteran appealed all 
issues except service connection for bilateral hearing loss.  
In January 2003, the veteran testified before the undersigned 
at a personal hearing at the RO.  

In a January 2003 rating decision, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  
The veteran has not initiated an appeal as to this rating 
decision.




REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to the RO.

Also during her January 2003 personal hearing, the veteran 
indicated that her alleged left ankle and knee disabilities 
are related to her service-connected right ankle disability.  
If the appellant has supporting evidence to submit on behalf 
of that argument, she is advised to do so.  

In addition, at her personal hearing, the veteran indicated 
that certain medical records were not of record.  
Specifically, the veteran has been receiving treatment at the 
Phoenix, Arizona VA medical facility.  

The Board notes that a current VA examination would be 
helpful in this case with regard to the issues involving 
higher ratings.  With regard to her secondary service 
connection claims, it would be useful to have an examiner's 
opinion regarding the etiology of any current knee and left 
ankle disabilities.  The RO should obtain the records and 
afford the examination(s) in accordance with VCAA.

Finally, the Board notes that the veteran's service-connected 
bunions are rated under Diagnostic Code 7899-7804.  The 
regulations for the evaluation of skin disabilities were 
revised effective on August 30, 2002.  67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections in 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The revised regulations 
do not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPEC 3-2000.

Accordingly, the veteran should be furnished a copy of the 
new rating criteria.  In addition, her service-connected 
bunions should be evaluated by an examiner and adjudicated by 
the RO under both the old and the new rating criteria.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal as well as her claims of secondary 
service connection, she must submit that 
evidence to the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  The RO should obtain and associate 
with the claims file copies of all 
records, which are not already in the 
claims file, of the veteran's treatment 
at the VA medical facility in Phoenix, 
Arizona.  These records should be 
associated with the claims file.  

4.  The veteran should be afforded a VA 
examination(s) to determine the current 
nature, extent, and manifestations of the 
veteran's right ankle, status post right 
distal fibular fracture; bunions; and 
bilateral hallux valgus.  All indicated 
x-rays and tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner conducting the evaluation of the 
bunions should be furnished the old and 
new rating criteria for skin disorders.  
The RO should ensure that the examination 
is adequate for rating purposes, with all 
elements of the rating criteria for each 
disability being addressed in the 
examination report.  In addition, the VA 
examiner(s) should determine if the 
veteran has current left ankle, right 
knee, and/or left knee disabilities.  The 
examiner should then opine as to the 
etiology of any current disabilities.  
The examiner should also opine as to 
whether the veteran has left ankle and/or 
knee disabilities which are etiologically 
related to the service-connected 
disabilities.  

5.  Upon completion of the requested 
actions, the RO should readjudicate the 
service connection and rating issues.  
Thereafter, if the claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case that 
includes all pertinent rating criteria.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



